Citation Nr: 9913940	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-12 125	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic lumbosacral 
strain.

3.  Entitlement to an increased rating for a scar of the 
upper lip, which is currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a scar above the 
left eyebrow, which is currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for a scar of the 
occipital area, which is currently rated as 10 percent 
disabling.

6.  Entitlement to an increased rating for dermatitis of the 
head, face, neck and chest, which is currently rated as 
10 percent disabling.

7.  Entitlement to a permanent and total rating for pension 
purposes, including on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1972 to March 1984.  He appealed to the Board of Veterans' 
Appeals (Board) from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The issues on appeal are those indicated on 
the first page of this decision.

The claim for service connection for hypertension will be 
addressed in the main body of the decision.  The remaining 
claims, for service connection for chronic lumbosacral 
strain, for increased ratings for the scars and dermatitis, 
and for pension benefits, will be addressed in the REMAND 
following the ORDER.





FINDINGS OF FACT

1.  In January 1995, the RO denied the veteran's claim for 
service connection for hypertension; the RO confirmed its 
decision in June 1995 after considering additional evidence 
and notified the veteran of the decision, and of his 
procedural and appellate rights, later that month.

2.  The veteran submitted statements to the RO in November 
1995 and March 1996, and either of them could reasonably have 
been construed as a timely notice of disagreement with the 
RO's decision concerning his claim for hypertension.

3.  In October 1996, the RO determined that the veteran had 
not submitted new and material evidence to reopen the claim 
for hypertension.

4.  In January 1997, the RO issued the veteran a statement of 
the case discussing the laws and regulations governing, not 
only determinations pertaining to new and material evidence, 
but also the requirements for granting service connection on 
the full merits; the veteran has since perfected an appeal 
concerning his claim for hypertension.

5.  No competent medical evidence or opinion has been 
submitted suggesting that the veteran began to experience 
hypertension while he was on active duty in the military, or 
that it was manifested within one year after his service in 
the military ended, or that his hypertension is otherwise 
related to his service in the military.

6.  The claim for service connection for hypertension is not 
plausible.



CONCLUSIONS OF LAW

1.  The veteran timely appealed the RO's January 1995 
decision that denied his claim for service connection for 
hypertension; therefore, there presently is no requirement 
that he submit new and material evidence to reopen this 
claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.202, 20.302 (1998).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter concerning the claim for service 
connection for hypertension, the Board notes that this issue 
was appealed and certified to the Board based upon 
a determination that the veteran had not submitted "new and 
material" evidence to reopen this claim.  See 38 C.F.R. 
§ 3.156 (1998).  The claim initially was denied by the RO, on 
the merits, in January 1995, and the RO confirmed its 
decision in June 1995 after considering additional evidence.  
Later that month, the RO notified the veteran of its decision 
and apprised him of his procedural and appellate rights in 
the event that he elected to appeal.  He thereafter submitted 
statements in November 1995 and March 1996, and either of 
them could reasonably have been construed as a timely notice 
of disagreement (NOD), but were not.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (1998).  As a result, the RO did not 
furnish him a statement of the case (SOC) concerning this 
claim until after it determined in October 1996 that he had 
not submitted new and material evidence to reopen the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (where the 
court recently held that there is no requirement that such 
evidence, when viewed in the context of all of the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed).  The 
RO's actions were tantamount to a violation of the veteran's 
right to procedural due process, as discussed in 38 U.S.C.A. 
§ 7105(d)(1) (West 1991) and 38 C.F.R. § 20.200 (1998).  
However, since he subsequently was issued an SOC in January 
1997 concerning this claim, which included the laws and 
regulations that govern, not only determinations pertaining 
to new and material evidence, but also the requirements for 
granting service connection on the full merits, and since he 
has since perfected an appeal on this issue by submitting a 
timely substantive appeal, the Board finds that he will not 
be prejudiced by going ahead and adjudicating this claim on 
the full merits, rather than remanding it for issuance of 
another SOC on this issue.  38 C.F.R. §§ 20.202, 20.302(b); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he developed hypertension as a 
result of his service in the military.

The laws and regulation governing claims for service 
connection state that it may be granted for disability due to 
an injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Certain conditions, including 
hypertension, are deemed by VA to be chronic per se, and 
these conditions will be presumed to have been incurred in 
service if they were manifested to a compensable degree 
within a prescribed period of time after the veteran's 
service ended (which is one year for hypertension)-even if 
there is no record of the condition in service.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well-grounded."  A claim is "well-grounded" if 
it is "plausible, meritorious on its own or capable 
of substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that the claim is well-grounded resides with the 
veteran, and if it is determined that he has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claim is well-grounded, then his appeal must, as 
matter of law, be denied.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, three criteria must be met:

(i) there must be medical or other 
competent evidence showing that the 
veteran currently has the condition that 
he is claiming-in other words, probative 
evidence of current disability;

(ii) probative lay or medical evidence 
showing that he contracted a relevant 
disease or sustained a relevant injury 
while on active duty in the military or, 
if the disease or injury in question 
existed prior to when he entered the 
military, that it was aggravated while he 
was in service; and

(iii) medical or other competent evidence 
showing that there is a nexus or 
relationship of some sort between the 
disease or injury in service and the 
current disability.

Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Applying these laws, regulations and legal precedent to the 
facts at hand shows that the veteran's claim for service 
connection for hypertension is not well grounded.  There is 
no indication whatsoever in the medical and other records 
concerning his service in the military suggesting that he had 
complaints of a persistently elevated blood pressure, or that 
he received any treatment for this, or that hypertension was 
diagnosed at any time while he was on active duty.  The same 
was true for the one-year presumptive period following his 
discharge from service in March 1984.  Although hypertension 
has since been diagnosed on various occasions in the course 
of him receiving treatment at the VA Medical Center in 
Charleston, South Carolina, the initial diagnosis was not 
made until many years after service, at the very earliest 
1990, and no doctor who has diagnosed hypertension has, in 
turn, indicated that it was initially manifested while the 
veteran was on active duty, or within the one-year 
presumptive period following service, or that the onset of 
the hypertension is otherwise related to his service in the 
military.  Neither he nor his representative have the medical 
expertise and training to establish such an etiological 
relationship or nexus themselves, or to comment on the 
probable date of onset of the hypertension, so their 
arguments and contentions to this effect, including those 
that were expressed during the hearing, have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  A well-grounded claim must be supported by evidence, 
not mere allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Inasmuch as the veteran has not identified or submitted 
competent medical evidence linking the onset or development 
of his hypertension to his service in the military, his claim 
for service connection for hypertension is not plausible and 
must be denied as not well grounded.  Since his claim is not 
well grounded, VA does not have a duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes lastly 
that, although the RO denied his claim in January and June 
1995 on the full merits, the Board's decision to deny his 
claim as not well grounded does not result in any prejudice 
to him, since he was provided notice of the legal requirement 
of submitting a well-grounded claim in the SOC that was 
issued in January 1997.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for hypertension is denied.


REMAND

The veteran contends that he injured his low back during 
service, and that he has chronic residuals from the trauma.  
His service medical records confirm that he received 
treatment while on active duty, during July and August 1973, 
for recurring pain in his low back.  Muscle strain was 
diagnosed, and he was assigned a temporary limited duty 
profile.  In denying his claim for service connection thus 
far, the RO has concluded that the treatment in service was 
for symptoms that were merely acute and transitory, and that 
they completely resolved prior to his discharge from the 
military in March 1984, with no residual disability.  He 
contends otherwise, and he argued during his hearing that he 
still experiences symptoms (pain, limitation of motion, etc.) 
referable to his low back, and that they are indeed a 
residual of the trauma in service.  Records of treatment that 
he has received at the VA Medical Center in Charleston on 
various occasions since 1990 indicate that he continues to 
experience problems with his low back.  The diagnoses that 
have been made include chronic low back pain caused by 
osteoarthritis of the lumbar spine.  Also, in 1995, he was 
awarded disability benefits or supplemental security income 
by the Social Security Administration (SSA), in part, because 
of the physical impairment in his low back.  Hence, as there 
clearly is competent evidence of current disability, and of 
relevant complaints and treatment during service, 
these points are not in dispute.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The dispositive question therefore becomes whether 
the problems that the veteran is currently experiencing with 
his low back, and has since about 1990, are a residual of the 
trauma that he sustained while on active duty, as opposed to, 
for example, factors that bear no relationship to his service 
in the military.  Since there is no medical evidence 
currently of record addressing this determinative issue, and 
since, according to the Court's holding in Espiritu 
(2 Vet. App. at 494-5), the veteran and his representative do 
not have the medical expertise or training to give competent 
opinions on causation themselves, the Board believes the 
veteran should undergo a VA orthopedic examination to obtain 
a medical opinion as to whether the pathology that he is 
currently experiencing is related to, or a by-product of, the 
trauma that he sustained during service.  See Gregory v. 
Brown, 8 Vet. App. 563, 570 (1996).

The veteran also should undergo a VA dermatological 
examination to determine the present severity of his 
dermatitis and the scars on his upper lip, above his 
left eyebrow, and occipital area, particularly in light of 
the fact that these areas were last examined for compensation 
purposes several years ago, and the veteran alleges they have 
grown worse during the years since.  Caffrey v. Derwinski, 
6 Vet. App. 377, 381 (1994); Procelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).

The veteran also indicated during his hearing that he 
continues to receive treatment for his low back and 
dermatological conditions.  The records of his ongoing 
treatment should be obtained.  Smallwood v. Brown, 
10 Vet. App. 93 (1997); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

These claims are accordingly REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
submit a list (containing names, dates, 
and addresses) of all sources of 
treatment (VA, private or other) that he 
has received for his low back, scars, 
and/or dermatitis since 1996, the records 
of which have not already been identified 
and/or obtained.  This list should 
include, but is not limited to, records 
of treatment that he has received since 
1996 at the VA Medical Center in 
Charleston.  After securing any necessary 
release forms, the RO should directly 
contact the sources that are identified 
and obtain copies of the relevant records 
in their possession, as required by 38 
C.F.R. § 3.159 (1998).  All evidence 
obtained must be placed in the claims 
folder with the other evidence of record.

2.  After receipt of the above-requested 
evidence (or lapse of a reasonable period 
of time for receipt of such evidence), 
the veteran should undergo VA orthopedic 
and dermatological examinations:

? to identify all conditions currently 
affecting his low back;
? to obtain a medical opinion as to 
whether it is at least as likely as 
not that any low back conditions noted 
are related to, or a residual of, his 
service in the military, to include 
any trauma that he sustained during 
service;
? to determine the present severity of 
the scars on his upper lip, above his 
left eyebrow, and occipital area; and
? to determine the present severity of 
the dermatitis located on his head, 
face, back, and chest.

The claims folder or the pertinent 
medical records contained therein, to 
include any additional evidence that is 
obtained as a result of the development 
requested above, must be reviewed by the 
physicians who are designated to examine 
the veteran, and the report of their 
examinations should reflect consideration 
of his pertinent medical history.  All 
tests/studies/photographs deemed 
necessary by the examiners should be 
completed, and all clinical findings 
should be reported in detail.  The 
examiners must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, and should, if 
necessary, cite to specific evidence in 
the record.  The reports of the 
examinations must be associated with the 
veteran's claims folder.

3.  The RO should review the reports of the 
examinations to ensure that they sufficiently 
address the issues and concerns that are 
material to the case.  If a report does not 
contain sufficient information in any 
critical respect, then it should be returned 
as inadequate and any necessary additional 
information included.  38 C.F.R. § 4.2.

4.  The claims for service connection for 
a low back disorder and increased ratings 
for the scars and dermatitis should then 
be readjudicated on the basis of all 
pertinent evidence, and with 
consideration accorded to all governing 
legal authority and precedent.  The RO 
must provide adequate reasons and bases 
explaining the rationale underlying its 
decision.

5.  If the benefits requested by the 
veteran are not granted to his 
satisfaction, then he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response.  The case 
should then be returned to the Board for 
further appellate consideration.

The purpose of this remand is accomplish additional 
development and adjudication, and by this action, the Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition warranted. The veteran need take no 
action until otherwise notified, but she and/or her 
representative may furnish additional evidence and argument 
while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


